Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 01/18/2022, claims 1, 19 and 20 were amended and 16-18 were cancelled. Therefore, claims 1-20 remain pending. 	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al (US 2017/0064240) in view of Hansen et al (US 2009/0203447).
In Regards to claims 1 and 12 Mangat discloses: 
a player window adapted for the playing of virtual golf by a virtual player (paragraph [0014], paragraph [0028], paragraph [0072], FIG. 1,  gameplay area 502 displaying a golf game); and

a broadcast window adapted for the showing of golf being played by a non-virtual player (paragraph [0028], GUI 108 displays a television broadcast of a sporting event); 
said player window and said broadcast window being adapted for the contemporaneous playing of the same golf course by the virtual player and the non-virtual player (paragraph [0028], GUI 108 displays a television broadcast of a sporting event and a companion application 116 simultaneously via display 104).

However, Mangat does not specifically disclose that:
the contemporaneous playing conditions comprise simulating the actual playing conditions on the golf course being played by the non-virtual player; 

the actual playing conditions comprise at least one of the group comprising: wind speed, wind direction, rain; or 

a ball travel and location of a virtual golf ball after a shot by the virtual player is determined based on the actual playing conditions of the golf course.

Hansen discloses:
a video game system, wherein contemporaneous playing conditions comprise simulating the actual playing conditions on the golf course being played by the non-virtual player (paragraph [0101], environmental parameters, in the video game, may be modified to represent real-life environmental attributes); 

that the actual playing conditions comprise at least one of the group comprising: wind speed, wind direction, and rain (paragraph [0070], real-life environmental attributes that are be converted to video game environmental parameters include conditions at a real-life sporting event where it is sunny, cloudy, shady, raining, snowing, sleeting, thundering, lightening, hot, cold, slippery, wet, dry, humid, hard ground, soft ground, and/or windy (including wind speed and wind direction)); and

a ball travel and location of a virtual golf ball after a shot by the virtual player is determined based on the actual playing conditions of the golf course (paragraph [0102], modified environmental attributes and changes in video game environmental parameters are incorporated into the video and effect video game character parameters, Any performance effect that would occur in real-life as a result of the environmental conditions can be incorporated into the video game parameters and affect the video game character performance).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the contemporaneous playing conditions as taught by Hansen into the game system as taught by Mangat in order to yield the predictable result of providing players with a more realistic game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

In Regards to claims 2 and 3 Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that: 
said player window includes a profile panel to enable a virtual player to customize a gaming experience; or an apparel window to enable a virtual player to customize the virtual clothes and shoes.

Hansen discloses: 
a profile panel to enable a virtual player to customize their gaming experience (paragraph [0146], the user 300 inputting fantasy settings into the server 305); and

an apparel window to enable a virtual player to customize the virtual clothes, shoes and other golf related items (paragraph [0094], a player is able to modify Real-life attributes including changes in uniforms and such attributes are able to be incorporated into the video game).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Hansen into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.


In Regards to claim 13 Mangat discloses that which is discussed above. Mangat further discloses: 
a screen swap button that allows for the swapping of the hole window and a virtual hole window to toggle between a large screen and a small screen within the gaming display (paragraph [0027], computing system 102 may run two applications simultaneously in a “snap” mode or simultaneously with a first application in full screen mode and a second application in the background).

In Regards to claim 14 Mangat discloses that which is discussed above. Mangat further discloses: 
a golf avatar to digitally represent the virtual player within a screen of the contemporaneous broadcast of the non-virtual player (Fig. 1).

In Regards to claim 15 Mangat discloses that which is discussed above. Mangat further discloses: 
a second golf avatar to digitally represent a second virtual player within a screen of the contemporaneous broadcast of the non-virtual player (Fig. 1).

In Regards to claim 19 Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that: 
the location of a virtual golf ball after a shot by the virtual player is determined further based at least one customizable style setting corresponding to the virtual player.

Hansen discloses that:
the location of a virtual golf ball after a shot by the virtual player is determined further based at least one customizable style setting corresponding to the virtual player (paragraph [0093], modifiable character attributes include, for example, player strength, the examiner interprets a player strength attribute as affecting the distance (and thereby the location) which a ball would land when struck).



In Regards to claim 20 Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that: 
a ball travel of a virtual golf ball after a shot by the virtual player is determined further based on at least one of the following:  the lie of the golf ball before the shot and at least one customizable style setting corresponding to the virtual player.

Hansen discloses:
a ball travel of a virtual golf ball after a shot by the virtual player is determined further based on at least one of the following:  the lie of the golf ball before the shot and at least one customizable style setting corresponding to the virtual player (paragraph [0093], modifiable character attributes include, for example, player strength, the examiner interprets a player strength attribute as affecting the distance (and thereby the location) which a ball would land when struck).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Hansen into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Claims 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al (US 2017/0064240) in view of Hansen et al (US 2009/0203447) as applied to the claims above, and further in view of Wells (US 4,504,055).
In Regards to claim 4 Mangat and Hansen disclose that which is discussed above. However, neither Mangat nor Hansen specifically disclose that: 
said profile panel includes a style window to enable a virtual player to customize the swing speed, ball trajectory, draw or fade preferences.

Wells discloses:
a style window to enable a virtual player to customize the swing speed, ball trajectory, draw or fade preferences (3:21-35, Naturally, the apparatus allows each player to choose for himself how that player plays a particular game of video golf, including choice of " clubs", choice of direction to hit the "ball" and choice of strength of shot).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Wells into the gaming system as taught by Mangat and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

In Regards to claim 7 Mangat and Hansen disclose that which is discussed above. However, neither Mangat nor Hansen specifically disclose: 
an equipment selection window to enable a virtual player to select type of clubs, brand of clubs, type of balls, compression of balls, woods and lofts for each wood, irons and lofts for each iron, wedges type and lofts for each wedge, putter and loft, and other similar equipment options.

Wells discloses an equipment selection window to enable a virtual player to select type of clubs, brand of clubs, type of balls, compression of balls, woods and lofts for each wood, irons and lofts for each iron, wedges type and lofts for each wedge, putter and loft (3:21-35, Naturally, the apparatus allows each player to choose for himself how that player plays a particular game of video golf, including choice of " clubs", choice of direction to hit the "ball" and choice of strength of shot).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Wells into the gaming system as taught by Mangat and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

In Regards to claim 8-9 Mangat and Hansen disclose that which is discussed above. However, neither Mangat nor Hansen specifically disclose: 
a playing conditions panel to illustrate the actual playing conditions of the golf course being by the non-virtual player.

Wells discloses a playing conditions panel to illustrate the actual playing conditions of the golf course being by the non-virtual player (1:65 - 2:17, the apparatus is adapted to plot the successive positions of the golf ball in dependence upon the particular weather conditions and/or course conditions being simulated and in dependence upon the particular choices of imaginary golf club and of strengths and directions of imaginary shots, as well as in dependence upon the features of the golf course).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Wells into the gaming system as taught by Mangat and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Claims 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al (US 2017/0064240) in view of Hansen et al (US 2009/0203447) as applied to the claims above, and further in view of Bastawros (US  2014/0277627).
In Regards to claims 5-6 Mangat and Hansen disclose that which is discussed above. However, neither Mangat nor Hansen specifically disclose that: 
said profile panel includes a statistics window to enable a virtual player to review their personal stats related fairways in regulation, greens in regulation, average driving distance and putts per round.

Bastawros discloses that a profile panel includes a statistics window to enable a virtual player to review their personal stats related fairways in regulation, greens in regulation, average driving distance, putts per round (paragraph [0057], Fig. 4, the Game Board default screen 400 includes a scorecard window 430 that displays statistics about a player's performance during a golf game, which can be customized by the player using the graphical user interface and may include his or her current score, the portion of the course currently being played, the player's score per hole, the par per hole, the handicap, and other statistical data related to the holes being played).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the scoreboard as taught by Bastawros into the gaming system as taught by Mangat and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

In Regards to claim 10 Mangat and Hansen disclose that which is discussed above. However, neither Mangat nor Hansen specifically disclose: 
a virtual leaderboard that includes the scores of non-virtual players and virtual players.

Bastawros discloses a virtual leaderboard that includes the scores of non-virtual players and virtual players (paragraph [0057], Fig. 4, the Game Board default screen 400 of the present invention may also include a scorecard window 430).


In Regards to claim 11 Mangat and Hansen disclose that which is discussed above. However, neither Mangat nor Hansen specifically disclose: 
a commentator window wherein a broadcaster comments on the contemporaneous play of the virtual player and non-virtual player. 

Bastawros discloses a commentator window wherein a broadcaster comments on the contemporaneous play of the virtual player and non-virtual player (paragraph [0010], members of a Game Space can view other players' shots, scores, and statistics, make comments, propose and organize new games, search for courses, make reservations, get directions, and coordinate meetings).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the commentary as taught by Bastawros into the gaming system as taught by Mangat and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Response to Arguments
Applicant's arguments filed 01/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Mangat and Hansen do not teach that “the actual playing conditions comprise at least one of the group comprising: wind speed, wind direction, and rain, and wherein a ball travel and a location of a virtual golf ball after a shot by the virtual player is determined real life weather attributes can be incorporated into a video game), that the weather parameters include at least one of the group comprising: wind speed, wind direction, and rain (paragraph [0101], weather attributes include whether it is sunny, cloudy, shady, raining, snowing, sleeting, thundering, lightening, hot, cold, more exact temperature attributes, slippery, wet, humidity, and/or dry in real-life) and that a location of a virtual golf ball after a shot by the virtual player is determined based on the actual playing conditions on the golf course (paragraph [0102], modified environmental attributes and changes in video game environmental parameters are incorporated into the video and effect video game character parameters, Any performance effect that would occur in real-life as a result of the environmental conditions can be incorporated into the video game parameters and affect the video game character performance; i.e., Hansen provides the example of wet, cold, windy conditions in real-life affecting the video game insomuch that a missed shot could occur, thus applying the teachings of Hansen to Mangat would reasonably conclude to windy course conditions of real-life into the video game would affect the travel and location of the golf ball after a shot similarly to as the wind would affect the location of a ball in real-life when struck).
Applicant argues that Hansen does not teach that “the location of a virtual golf ball after a shot by the virtual player is determined further based at least one customizable style setting corresponding to the virtual player”. The examiner must respectfully disagree. Hansen discloses, for example, that a player strength attribute is modifiable, which the examiner interprets as a style setting which affects the distance (and thereby the location) which a ball would land after being struck.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715